Case 1:17-cr-00025-ER Document 418 Filed 07/08/20 Page 1 of 2

FREEMAN, NOOTER & GINSBERG

 

 

ATTORNEYS AT LAW
LOUIS M. FREEMAN 75 MAIDEN LANE
THOMAS H, NOOTER#* SUITE 503
LEE A, GINSBERG NEW YORK, N.Y. 10038
(212) 608-0808
*NY AND CALIF, BARS TELECOPIER (212) 962-9696

July 6, 2020

 

USDC SDNY.

DOCUMENT
Honorable Edgardo Ramos ELECTRONICALLY FILED
United States District Judge . Ot RILED: i
Southern District of New York ‘QO
40 Foley Square
New York, NY 10007 Consent Letter Motion

 

RE: United States v. Almaleh and Iotova, 17 Cr. 25 (ER)

 

Your Honor:

I am writing for the third time to request (with the consent of the
government to the specific terms outlined below) that the Court order that I can
keep the passports of both defendants, which are now in my possession, so that I
can continue to accompany both defendants to various offices where they are
applying for public benefits, such as subsidized housing, a New York State non-
driver ID card for Mr. Almaleh, and Social Security Disability Benefits (to be
reinstated) for Mr. Almaleh. (I have been deputized by co-counsel for Mr.
Almaleh to provide assistance to him as well as my client, Ms. Lotova).

Fortunately we (myself along with several of my co-counsel) have been
successful (over a surprisingly long period of time) to get SSI benefits, Medicaid,
and for a short time, SNAP benefits), with the use of the passports as
identification, but there is still more to do.

Specifically the New York Department of Motor Vehicles offices have been
closed for “in person” applications, and thus we have been unable to obtain a New
York non-driver ID for Mr. Almaleh (which would obviate the need for the
passports for that purpose). We also just this past Friday needed the passports to
assist with a bank account for the direct deposit of Mr. Almaleh’s SSI benefits

-|-

 

 
Case 1:17-cr-00025-ER Document 418 Filed 07/08/20 Page 2 of 2

which had been frozen by the bank for some reason.

I am requesting that I be permitted to maintain custody of the passports on
the same terms as before (always accompanying the client in person to present the
passports when needed for identification and then taking them back when the
encounter is over), until either we are able to apply for the New York State non-
driver identification, or for another thirty days, whichever is sooner (with leave to
make an extension request). Since it is not as likely that we will need Ms. Iotova’s
passport (since she has a valid NY drivers’ licence), I will return that to Pre-Trial
Services the next time I am at the Courthouse (which at the latest will be July 20"
when I am on CJA “Intake”).

I have communicated with AUSA Robert Sobelman who has no objection to
the proposal as I have stated it.

Thank you.
Sincerely,
/s/ Thomas H. Nooter
Thomas H. Nooter

Attorney for Defendant Iotova

cc: AUSA Robert Sobelman, Esq., by ECF

The.application is Granted:

Se

Edgardo Ramos, U.S.D.J..

Dated: ny Bate
New York, New York 10007

 

 

 
